Citation Nr: 1143778	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a dental injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1994 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran did not incur dental trauma in service; his loss of teeth in service was not due to loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

The criteria for service connection for residuals of a dental injury for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in April 2007, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Id.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told that it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates that he knew of the need to provide VA with information and evidence to support his claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, that VA has satisfied its "duty to notify" the Veteran, and that any error in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination or opinion in relation to the claim for service connection because there is no evidence that the Veteran incurred any dental trauma or disease such as osteomyelitis in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the current appeal, the Veteran contends that he is entitled to service connection for a dental injury incurred in service.  He has stated that, during basic training, he fell and broke some teeth, which were removed so that he could finish his training.

The Veteran's November 1993 service entrance examination indicates that his dental condition was acceptable.  The Veteran entered into active duty on January 6, 1994.  Service dental treatment records dating from January 1994 to February 1994 show that the Veteran had multiple teeth extracted due to abscesses and nonrestorable caries.  A January 26th dental record indicates the Veteran was seen for an emergency exam and was noted to have abscesses and nonrestorable caries involving teeth numbered 14, 15, 16, 31 and 32 (i.e., five molars) and these teeth were completed extracted.  A February 4th record demonstrates that the Veteran was seen for complaints of pain in tooth number 18, which was noted to have nonrestorable carries.  Teeth numbered 17 and 18 were extracted by forceps.  On February 7th, he was seen for follow up.  He complained of swelling in the left sinus area and painful teeth (upper right molars).  It was noted that he was in-patient and already on antibiotics.  Physical examination was noted to demonstrate "rampant caries," ANUG (acute necrotizing ulcerative gingivitis), generalized gingivitis, and multiple abscessed nonrestorable teeth.  He was sent over to Oral Surgery for evaluation and the consult note indicates the Veteran had multiple grossly decayed abscessed teeth, generalized gingivitis and ANUG.  The oral surgeon recommended removal of teeth numbered 1 and 2, which were extracted by the local dental clinic that day due to nonrestorable carries.  Thus, as of February 7th, the Veteran had had 9 of 12 molars extracted due to abscesses and nonrestorable carries.

Thereafter, from February 14th through the 17th, the Veteran underwent extensive restoration of almost all of his remaining teeth.  On the 14th, work was completed on teeth numbered 3, 6, 7 and 8.  On the 15th, work was done on teeth numbered 4, 5, 9, 10, 11, 12 and 13.  On the 16th, work was completed on teeth numbered 19, 20, 21 and 22; the Veteran was instructed on proper oral hygiene; and the need for daily flossing was stressed.  On the 17th, work was completed on teeth numbered 24, 26, 28, 29 and 30, and a pulpectomy was done at tooth number 5 due to irreversible pulpitis.  Work was completed on that date, and the Veteran was instructed to keep oral hygiene at an acceptable level.  There are no subsequent dental treatment records during the Veteran's remaining time on active duty.  His separation examination conducted in July 1995 notes that the Veteran's dental condition was "acceptable."

The Board notes that the final record on February 17th, as well as previous ones, indicate that all of this treatment (from the 14th to the 17th) was conducted while the Veteran was on dental hold for basic training.  The note on the 14th indicates that he could not start basic training until all dental treatment was complete according to his unit.

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Thus, the question is whether service connection for compensation purposes is warranted for any disability found under 38 C.F.R. § 4.150.  Missing teeth are compensable for rating purposes where the loss results from "bone loss through trauma or disease such as osteomyelitis[.]"  38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet.  App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).  However, the Note immediately following also states that these ratings do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.

Despite the Veteran's contentions, the service dental treatment records fail to demonstrate that he sustained trauma to his teeth resulting in their being broken and thus extracted.  Rather, the service dental treatment records demonstrate the Veteran had multiple grossly decayed and abscessed teeth with generalized gingivitis and acute necrotizing ulcerative gingivitis.  It is clear from these records that the extractions of nine of the Veteran's molars were due to nonrestorable carries and abscesses.  Thus, the service dental treatment records contradict the Veteran's statements as to why he had teeth removed in service.  Furthermore, these records contradict to the Veteran's story of having incurred an injury to his teeth (i.e., broken them) in that the initial five extractions done on January 26, 1994, in two ways.  First the teeth extracted were molars, and second the extracted teeth were not even all together but were in fact on completely opposites sides of the mouth (teeth 14, 15 and 16 are on the upper left and teeth 31 and 32 are on the lower right).  This evidence speaks against finding that the Veteran broke these teeth as one would expect all the injured teeth to have been together rather than on opposite sides of the mouth, and that the broken teeth would most likely have been the front teeth rather than the molars, which would be much harder to break given that they are of much more substantial mass than the front teeth.  However, the service dental treatment records show that only molars were extracted and that the Veteran's front teeth were restored rather than removed.

Furthermore, the service dental treatment records contradict the Veteran's statements that the damaged teeth were simply removed so that he could be returned to basic training.  In fact, the service dental treatment records show that the Veteran underwent weeks of dental treatment and, though on dental hold until such treatment was completed, such treatment consisted not only of extraction of nine teeth over a period of 13 days, but also extensive restoration of the remaining teeth that was conducted over a period of four days.  Moreover, given that the Veteran's treatment was so close to the onset of his entry into active duty (only 20 days), the Board finds the Veteran's report of not having any problems with his teeth prior to entry into active duty to be questionable.  It is clear from the service dental treatment records that the Veteran had severe dental problems for which he was treated shortly after his entrance into active duty.  

Consequently, the Board finds that the contemporaneous service treatment records clearly contradict the Veteran's report of having no dental problems prior to his entry into service and having fallen and broken some teeth that were then removed so that he could be returned to basic training.  The Board, therefore, finds that the Veteran's reports of what happened in service are not credible and gives them no probative weight in determining whether he sustained loss of teeth in service due to trauma or disease such as osteomyelitis.  

The Board notes that, in support of his claim, the Veteran submitted statements and treatment records from his private treating dentist who has treated him since 1998 for his dental problems.  In a March 2007 statement, this private dentist stated that the Veteran informed him that he was injured during his training and tour of duty and that dental services were rendered at that time.  In an April 2008 statement, he opined that the Veteran's current dental condition is due to treatment received in the military due to "quick repair to continue training" and no proper follow up post training.  

The Board finds that this private dentist's statements are clearly based upon the Veteran's self-reported history and not a review of the service dental treatment records because there is no showing in these records of any injury to the Veteran's teeth during service or that he had "quick repair" of his teeth in order to be returned to training.  As the private dentist's opinion is based upon a factual history that is not supported by the record, the Board finds it lacks probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  Furthermore, even if the Board were to accept the history given by the private dentist as being factually accurate, his April 2008 opinion does not support service connection because he relates the Veteran's current dental condition to the in-service dental treatment.  Treatment, however, is not trauma.  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Moreover, the private dentist fails to establish that the loss of teeth either in service or post service was the result of bone loss through trauma or disease.  Consequently, the private dentist's opinion is not probative to answer the relevant question for establishing entitlement to service connection in this case.  For these reasons, the Board finds the private dentist's statements to not be probative evidence to establish the Veteran's entitlement to service connection.

Rather, the Board finds that the service dental treatment records are the most competent, credible, and probative evidence of what happened in service and the reasons for the dental treatment in service, including the cause of the extractions in service.  This evidence clearly shows that the Veteran's in-service dental treatment was the result of nonservice-connectible conditions, including dental abscesses, carries and periodontal disease (i.e., gingivitis).

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that service connection for the Veteran's present dental condition is warranted because there is no evidence of record that the Veteran's loss of teeth in service was due to the loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.  Rather, the service dental treatment records clearly show that the loss of teeth was the result of abscesses, nonrestorable carries, and gingivitis.  The remaining dental problems treated in service by restoration are not disabilities subject to service connection.  The preponderance of the evidence being against the claim, there is no doubt to be resolved.  Service connection for residuals of a dental injury for compensation purposes is, therefore, not warranted.


ORDER

Entitlement to service connection for residuals of a dental injury is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


